Citation Nr: 1235464	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January to March 1948 and from November 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Newark RO.

In October 2011, the Board remanded the case for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2011 remand, the Board sought a general medical VA examination and an opinion regarding the impact of all of the service-connected disabilities on the Veteran's employability.  Instead, separate examinations were scheduled and each examiner provided their own opinion with regard to each disability addressed in the examination.  Although there is no prejudice to the Veteran in having the separate examinations, no examiner has provided an opinion that addresses all of the service-connected disabilities.  In particular, the physician who conducted the general medical VA examination did not provide an opinion on whether the service-connected disabilities as a whole were severe enough to render the Veteran unemployable.  Since the type of opinion the Board was specifically seeking was not provided the RO has not complied with the Board's prior remand directives.  Therefore, the appeal for a TDIU must be remanded again to the RO.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  VA will notify Veteran if further action is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must return the claims file to the physician who conducted the general medical VA examination in December 2011 in order to obtain an addendum to the examination report. 

The following considerations will govern the examination: 

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examination report must reflect review of pertinent material in the claims folder.  After reviewing the claims file the physician must provide a medical opinion as to whether the Veteran's service-connected disabilities (conversion reaction with headaches and dysthymia, sleep apnea, spinal degeneration, bilateral ankle sprains, tinnitus, and left-sided hearing loss) are sufficiently severe to produce unemployability WITHOUT REGARD TO HIS AGE OR NON-SERVICE-CONNECTED DISABILITIES.  The examiner also must provide an opinion based on the evidence of record as to whether the service-connected disabilities rendered the Veteran unemployable at any time since January 2007.

c) The examiner must independently review the record for pertinent evidence, but his attention is called to the following:

i. A February 2007 VA neurological examination report reflecting no functional impairment from the Veteran's headaches or sleep apnea;

ii. A February 2007 VA psychiatric examination report reflecting that the Veteran did not experience any mental disorders preventing employment;

iii. A February 2007 VA general medical examination report stating that the Veteran was physically capable of sedentary employment;

iv. A March 2007 VA orthopedic examination report stating that the Veteran experienced back pain that limited how long he could sit or stand;

v. A September 2007 VA treatment note observing that the Veteran was active in his community and walked several blocks each day;

vi. An October 2008 VA examination report observing that the Veteran experienced extreme pain with walking or sitting; 

vii. A March 2009 note stating that the Veteran had difficulty ambulating due to shortness of breath and back pain; 

viii. A December 2011 hearing loss and tinnitus VA examination reporting stating that the Veteran's tinnitus does not impact physical or sedentary employment and that he had experienced tinnitus for several years.

ix. A December 2011 mental disorders examination report that states the Veteran's disability does not cause occupational impairment; and

x. A December 2011 VA spine examination report that states the Veteran's spine disability limited his ability to perform physical labor involving certain activities and that he could not perform sedentary work for extended periods of time due to back pain and discomfort.  The bilateral ankle disability would not impair sedentary employment.

d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

2. The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



